

115 HCON 87 IH: Expressing the sense of the Congress that temporary protected status for Haitian nationals should be extended until that country has demonstrably recovered from the 2010 earthquake, the cholera epidemic, Hurricane Matthew, and other disasters.
U.S. House of Representatives
2017-10-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV115th CONGRESS1st SessionH. CON. RES. 87IN THE HOUSE OF REPRESENTATIVESOctober 25, 2017Ms. Wilson of Florida (for herself, Ms. Sewell of Alabama, Mr. Ellison, Mr. Danny K. Davis of Illinois, Mr. Rush, Ms. Lee, Mr. Conyers, Mr. Lewis of Georgia, Mr. Scott of Virginia, Mr. Johnson of Georgia, Mr. Hastings, Mr. Cleaver, Mr. Clay, Mr. Butterfield, Mr. Veasey, Ms. Jackson Lee, Mr. Payne, Mr. Lawson of Florida, Mr. Evans, Mr. Thompson of Mississippi, Mr. Clyburn, Mr. Al Green of Texas, Ms. Fudge, Ms. Clarke of New York, Ms. Moore, Mr. Carson of Indiana, Mr. Richmond, Ms. Bass, Mrs. Beatty, and Ms. Clark of Massachusetts) submitted the following concurrent resolution; which was referred to the Committee on Foreign Affairs, and in addition to the Committee on the Judiciary, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedCONCURRENT RESOLUTIONExpressing the sense of the Congress that temporary protected status for Haitian nationals should
			 be extended until that country has demonstrably recovered from the 2010
			 earthquake, the cholera epidemic, Hurricane Matthew, and other disasters.
	
 Whereas the Republic of Haiti experienced a devastating earthquake on January 12, 2010, which claimed an estimated 300,000 lives, displaced more than 1,500,000 people, and caused nearly $14,000,000,000 in damage, nearly twice the country’s $7,000,000,000 gross domestic product (GDP);
 Whereas former President Barack Obama extended his deepest condolences to the people of Haiti and pledged unwavering United States support;
 Whereas 3 days after Haiti faced one of the worst disasters in its history, then-Department of Homeland Security (DHS) Secretary Janet Napolitano designated Haiti for temporary protected status (TPS), providing refuge for some 46,000 Haitian nationals who would be endangered by returning to Haiti;
 Whereas in October 2010, just months after an unprecedented natural disaster, United Nations peacekeepers from Nepal, who were infected by cholera and engaged in unsanitary practices, caused a man-made disaster in the form of a cholera outbreak;
 Whereas the United Nations abdicated responsibility for the cholera outbreak and invoked absolute immunity for more than half a decade;
 Whereas to date, the United Nations-caused cholera epidemic in Haiti has killed nearly 10,000 people and infected nearly 1,000,000 people;
 Whereas a half-a-decade long, multinational campaign led by cholera victims and their families, which included widespread protests and litigation, compelled the United Nations to finally admit its role in the cholera epidemic, issue an apology, and announce a two-part, $400,000,000 plan to address cholera and assist victims;
 Whereas the United Nations had managed to raise only $2,670,000 of its $400,000,000 pledge to spur Haiti’s recovery from the cholera epidemic and provide redress to victims through May 2017;
 Whereas in stark contrast to former Secretary General Ban Ki-moon’s promise of a victim-centered response to the cholera epidemic, the United Nations has not effectively engaged cholera victims in the remedial process according to numerous reports;
 Whereas Haiti’s challenges were exacerbated on October 4, 2016, after category four Hurricane Matthew left a trail of damage and destruction not seen since the 2010 earthquake, causing damage estimated at one third of the nation’s gross domestic product (GDP), $2,700,000,000, causing hundreds of deaths, and leaving an additional 1,400,000 people in urgent need of humanitarian assistance;
 Whereas according to the World Bank, Haiti’s economic growth has contracted to less than one percent, the unemployment rate remains above 40 percent, and the overwhelming majority of Haitians, 60 percent, continue to live well below the national poverty line of $2.42 per day;
 Whereas in 2016, the United States Citizenship and Immigration Services, in coordination with other United States agencies, conducted on-the-ground assessments and reaffirmed the persistence of the conditions which prompted Haiti’s TPS designation;
 Whereas these conditions include acute housing and food shortages, debilitating economic conditions, political instability, susceptibility to environmental disasters, disproportionate security risks faced by women and children, gutted infrastructure, and inadequate access to healthcare;
 Whereas the Institute for Justice and Democracy in Haiti estimates that Haitian TPS holders contribute $1,300,000,000 to Haiti’s economy through remittances, about 15 percent of GDP, and support up to 500,000 relatives;
 Whereas the Immigrant Legal Resource Center estimate that termination of the TPS for Haiti, which would deprive Haitian nationals of employment authorization, threaten the viability of their businesses, and subject them to deportation, could cost the United States $2,700,000,000 in GDP and $428,000,000 in Social Security and Medicare contributions over 10 years;
 Whereas just as their ancestors valiantly fought alongside our troops and contributed to our victory in the American Revolutionary War, Haitian TPS holders contribute to every aspect of society in the United States and are deeply woven into our communities;
 Whereas Haitian TPS holders’ contributions include raising United States-born children and Haitian-American families, creating jobs as entrepreneurs, making significant contributions to Social Security, Medicare, and other programs as taxpayers, improving our workforce and global competitiveness through their pursuit of higher education, and supporting vulnerable Americans;
 Whereas President Donald Trump has commended Haitians for their contributions to American society, acknowledged Haiti’s lingering challenges, and committed to being the greatest champion for Haitians;
 Whereas following a long advocacy campaign supported by more than 100 Members of Congress from both sides of the aisle, governors, State and local legislators, activists, and various other leaders, the Department of Homeland Security extended Haiti’s temporary protected status through January 22, 2018;
 Whereas the short-term extension and ensuing statements have triggered widespread uncertainty and panic among Haitian TPS holders;
 Whereas extending Haiti’s temporary protected status for 18 months would dispel this uncertainty, enable beneficiaries to continue making valuable contributions to Haiti and the United States, hasten Haiti’s recovery from the disasters that prompted the TPS designation, provide United States agencies adequate time to conduct on-the-ground assessments; and
 Whereas an 18-month extension of Temporary Protected Status for Haiti would reaffirm a core American value: compassion: Now, therefore, be it
	
 That it is the sense of the Congress that— (1)the people of the United States stand in solidarity with the people of Haiti and support efforts to help Haiti recover and develop into a prosperous democracy;
 (2)Haiti has not demonstrably recovered from the natural and manmade disasters, which prompted the Secretary of Homeland Security to designate Haiti as a temporary protected status (TPS) country;
 (3)the Secretary of Homeland Security should extend Haiti’s TPS designation, which is scheduled to expire on January 22, 2018, by 18 months, and should strongly consider economic, political, and environmental conditions, closely examine the implementation of anti-cholera efforts, and thoroughly assess the contributions of Haitian TPS holders to Haiti and the United States in making extension determinations;
 (4)the Secretary of State should urge the United Nations, in close consultation with cholera victims and stakeholders, expeditiously to fulfill its pledge to treat and eliminate cholera, improve long-term access to clean water and sanitation, and provide material assistance to victims; and
 (5)a democratic, equitably prosperous, and democratic Haiti will be better positioned to provide opportunities for its citizens, address crises, meet its obligations, and advance interests and values shared by the United States and Haiti.
			